ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_01_EN.txt. 35 TEMPLE OF PREAH VIHEAR (JUDGMENT OF 26 Vv 61)

*
* *

Since the above conclusion is sufficient in itself to found the
Court’s jurisdiction, and the issue of jurisdiction is the only one
which the Court has to determine at this stage of the case, it
becomes unnecessary to proceed to a consideration of the second
basis of jurisdiction invoked by Cambodia, and Thailand’s objection
to that basis of jurisdiction.

For these reasons,

THE Court,

unanimously,

rejects the first preliminary objection of Thailand, and finds that
it has jurisdiction to adjudicate upon the dispute submitted to it
on 6 October 1959 by the Application of Cambodia.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-sixth day of
May, one thousand nine hundred and sixty-one, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Kingdom of Cambodia
and to the Government of the Kingdom of Thailand, respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.

Vice-President ALFARO makes the following Declaration:

The fact that in the present case Thailand has based her first
preliminary objection to the jurisdiction of the Court on the
conclusions of the Judgment rendered in the case of the Aerzal
Incident of July 27th, 1955 (Israel v. Bulgaria) establishes a close
connection between that case and the present case, and it may be
open to doubt whether concurrence in the present Judgment
implies agreement with the conclusions of the Court in the above-
mentioned case. For this reason I consider it necessary to declare
that much to my regret I find myself unable to agree with those
conclusions, but even on the assumption that I agreed with them,

22
36 TEMPLE OF PREAH VIHEAR (JUDGMENT OF 26 V 61)

it is my opinion that the conclusions of the Court in the Israel v.
Bulgaria case concerning the scope and effect of paragraph 5 of
Article 36 of the Statute are not applicable to the case now decided,
for the abundant reasons stated in the present Judgment.

Judge WELLINGTON Koo makes the following Declaration:

Since some of the grounds given in the Judgment relate to the
decision of the Court in the case of the Aerial Incident-of July 27th,
1955 (Israel v. Bulgaria), Preliminary Objections, I desire to say
that while I concur in the conclusion of the Court in the present
case and generally in the reasoning which leads to it, I do not
mean thereby to imply that I now concur or acquiesce in that
decision but that, on the contrary, I continue to hold the views
and the conclusion stated in the Joint Dissenting Opinion appended
to that decision.

Indeed, I consider that on the basis of that Opinion Thailand’s
1940 Declaration accepting the compulsory jurisdiction of the
Permanent Court must be deemed to have been transformed, as
had also admittedly been intended by Thailand, when she became
a Member of the United Nations and therefore a party to the
Statute on 16 December 1946, by operation of Article 36, para-
graph 5, of the Statute, into an acceptance in relation to the
present Court; and this fact constitutes an additional and simpler
reason to meet Thailand’s principal argument in support of her first
objection.

This is clear, although it is equally true that since the circum-
stances of the two cases are essentially different, neither the fact,
based on the said Opinion, that the said 1940 Declaration had been
so transformed prior to its own terminal date, 6 May 1950, nor
the fact, based upon the said 1959 decision of the Court, that it
had lapsed on 1g April 1946 when the Permanent Court was
dissolved, bears any determining legal effect on the only crucial
question at issue in the present case, namely, the validity of
Thailand’s Declaration of 20 May 1950.

Judge Sir Gerald FITZMAURICE and Judge Tanaka make the
following Joint Declaration:

Although we are in complete agreement with the substantive
conclusion of the Court in this case and with the reasoning on
which it is based, we have an additional and, for us, a more im-
mediate reason for rejecting the first preliminary objection of
Thailand.

This preliminary objection is based on the conclusion concerning
the effect of paragraph 5 of Article 36 of the Statute which the

23
